TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-520-CV



                                 In re Daniel J. Barrera, Relator


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER


PER CURIAM

               Relator Daniel J. Barrera has filed a petition for writ of mandamus and an emergency

motion for temporary relief. See Tex. R. App. P. 52.8, 52.10. We grant relator’s emergency motion

for temporary relief and stay the trial court’s order granting the real party in interest’s motion to

compel, which was signed on August 18, 2014, pending further order of this Court. The Court

orders the real party in interest to file a response to the petition for writ of mandamus on or before

August 29, 2014.

               It is so ordered on August 22, 2014.



Before Justices Puryear, Pemberton, and Field